ORDER
MATTHEW JAMES KIRNAN of VERONA, who was admitted to the bar of this State in 1986, having pleaded guilty to one count of false subscription of a federal income tax return, in violation of 26 U.S.C.A. 7206(1), a federal felony, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), MATTHEW JAMES KIRNAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MATTHEW J. KIRNAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that MATTHEW J. KIRNAN be restrained and enjoined from practicing law during the period of his suspension.